Title: John B. Magruder to Thomas Jefferson, 27 January 1812
From: Magruder, John B.
To: Jefferson, Thomas


          
                  Dear sir 
                   
                     Jan 27h 1812
          
		  Your Letter of the 15 Inst is now before me. I observe its contents and observe that the stattments therein contain’d are perfectly correct so farr as they respect the A/c’s and Nails. I am very sorry that the young Man who you saw; should have (through in attention to the a/ situation of the accounts betwen us) made the Errowneous demand which he did; which occation’d you the trouble of writeing to me on the subject.   Mr Bacon some Month past inform’d me that the Nails you directd him to have made for me were ready, and as I had been so negligent as to let so long time relaps without sending for them, I thought
			 it probable that they were disposed of (and if they had been as I had so Long neglectd to send for them I should have had no just right to Complain). I therefore direct’d the young Man  to call on Mr Bacon and know if they were on hand and if they were not, at what time they would be ready; that I was in want of them, and would send for them (If the weather would admit) at any time he would appoint.
			 
                In regard to the Plank, I have been allways ready and disireous to receive it and Return the Money that you paid me for it ever since you informd me that you prefurd setling the A/c
			 in that way to paying me the price I charged for it. 
                I have had conversation with Mr Perry on the subject of the Plank; but from what has passd betwen us I think I have no right to concider him in any other capacity than your Agent in the Busyness. I shall be very glad to receive the Plank and the return the Money at any time you may think proper to have the plank delivd. To the best of my Recollection it was agreed on betwen us, that as the Plank which had been deliverd to your order was saw’d both as to Length Bredth thickness and Quality to suit your purpose—That which was to be return’d to me was to be Merchantable. That is to say the Length to be from 18 to 20 feat Long and upwards if conveniant, from 5 to 6 Inches wide and one and Quarter Inch thick the Quality as near the Quality of that deliver’d you
			 as Possable. The P Price to be reduced and advance’d in Proportion to its thickness.
          I am Dear sir yours with sincere Respect
                  John B. Magruder
        